            Case 1:16-cr-00746-PKC Document 489 Filed 05/01/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                  Order of Restitution

                 v.                                                        16 Cr. 746 (PKC)

 KEITH WELLNER,

                           Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Edward Imperatore and Elisha

Kobre, Assistant United States Attorneys, of counsel; the presentence report; the Defendant's

conviction on Counts One through Six of the above-captioned Indictment; and all other

proceedings in this case, it is hereby ORDERED that:

       1. Amount of Restitution. KEITH WELLNER, the Defendant, shall pay restitution in

the total amount of $15,155,797.27 to the victims of the offenses charged in Counts One through

Five of the Indictment. The names, addresses, and amounts owed to each victim are set forth in

the Schedule of Victims attached hereto. Upon advice of a change of address, the Clerk of the

Court is authorized to send payments to the new address without further order of this Court. The

defendant shall make restitution in monthly installments of at least/O % of his monthly income

commencing     .J~ 11 ~ l '1.
       2. Joint and Several Liability. Defendant KEITH WELLNER's liability for restitution

shall be joint and several with that of any other defendant ordered to make restitution for the

offenses in this matter, specifically David Bergstein under 16 Cr. 746 (PKC) and Albert Hallac

under 15 Cr. 512 (PKC). Defendant's liability for restitution shall continue unabated until either

the Defendant has paid the full amount of restitution ordered herein, or every victim has been paid
09.10.ZOU
          Case 1:16-cr-00746-PKC Document 489 Filed 05/01/19 Page 2 of 3



the total amount of his loss from all the restitution paid by the Defendant and co-defendants in this

matter.

Dated: N°/ifj',rk, New York
          /a   ~       I , 2019
                       I




                                              T~
                                              UNITED STATES DISTRICT JUDGE
                                              SOUTHERN DISTRICT OF NEW YORK




                                                  2
•.           Case 1:16-cr-00746-PKC Document 489 Filed 05/01/19 Page 3 of 3



     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

     UNITED STATES OF AMERICA                                       Schedule of Victims

                   v.                                               16. Cr. 746 (PKC)

     KEITH WELLNER,

                                Defendant.


     Name                               Address                      Amount of Restitution
     Wimbledon Financing Master         Kaplan Rice LLP              $5,884,897 .00
     Fund, Ltd.                         142 West 57th Street
                                        Suite 4A
                                        New York, NY 10019
                                        Attn: Howard Kaplan, Esq.
     The Wimbledon Fund, SPC (Class Cole Schotz P.C.                 $9,281,900.27
     TT)                                2515 McKinney A venue
                                        Suite 1350
                                        Dallas, TX 75201
                                        Attn: James Walker, Esq.
     PII Investor Liquidation Company, Ballard Spahr LLP             $69,348.00
     LLC                                1675 Broadway, 19th floor
                                        New York, NY 10019
                                        Attn: Eugene Licker, Esq.
                                                                     $ i 5;:t3 6, t4~~2'7
                                              0   0   0   ~




     totttl             ~  °"'
                            0
                                       '°
